DETAILED ACTION
Response to Amendment
The IDS received on 03/09/2021 has been considered.
The claims remain rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 03/22/2021, the following has occurred: claims 1-18 and 20 have remained unchanged; and no new claims have been added.
Claims 1-18 and 20 are pending.
Effective Filing Date: 06/20/2017

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 103 Rejections:
Applicant argues that no reference teaches or suggests “determining…a patient status of each patient….based on progression of the titration of the neurostimulation and includ[ing] the titration parameters for the given patient” as recited by independent claim 1.
Applicant states that the Lai reference however is silent with regards to both a progression of a treatment and treatment parameters generally. Examiner cited 

Paragraph [0068]:
“FIG. 6 illustrates an embodiment 600 of an RPI with a panel 620 displaying a live feed from a telepresence device. A lower panel 610 may display a list of patients. A user may select a patient on the patient list to direct the telepresence device to navigate to the selected patient. Again, the telepresence device may be manually driven, autonomously navigate, or semi-autonomously navigate to the selected destination. The patient list may further include one or more meters or visual indicators indicating patient condition, criticality, or other current health metric associated with each patient. The list may further include a visual indicator of a distance or estimated travel time from the current position of the telemedicine device to the corresponding patient. These measures of patient condition and travel time may be combined to create a single metric that represents a best or most clinically effective next patient to visit. The patient list may be sortable and/or filterable, such that the order of patients is continuously updated based on these or other variables.”

Paragraph [0078]:
“Additionally, the list of patients may be used to populate a queue of patients to be visited by remote healthcare practitioners when they log in to a telemedicine device. The queue may include numerous patients associated with one or more healthcare practitioners. The queue may be updated, filtered, and/or re-ordered based on the healthcare practitioner who logs in, the current status of the patients, and/or other relevant factors.”

As explained in the citations, a queue of patients is being updated based on current status of the patients and/or other relevant factors. Examiner used the above-citations to teach the following limitation of the independent claims, where “treatment” and “treatment parameters” were used a placeholders:
“determining, via the processor, a patient status of each patient based on the patient information, wherein the patient status for a given patient is based on a progression of the treatment and includes the treatment parameters for the given patient;”

A patient’s queue status is determined for each patient based on the patient information. The patient queue status here is also based on the current status of the patient and/or other relevant factors. The current status for each patient reflects the results of treatment given to the patient, thus the current status (patient status) is based on the progression of the treatment for the patient. Additionally, the queue may be updated based on “other relevant factors” and these other factors/parameters are being interpreted as the “treatment parameters” where “treatment parameters” is being used as a placeholder that teaches factors/parameters that are related to treatment.
Further, Applicant argues that the Libbus 153 reference does not teach “titration of the neurostimulation as the treatment”, nor does it teach “titration parameters as treatment parameters”. Consequently, Applicant does not believe that the entire claimed limitation is taught using the combination of the Lai and Libbus 153 references.
Examiner cited to column 2, lines 39-63 to teach titration of the neurostimulation as the treatment where treatment is a placeholder for a treatment. Examiner also cited column 2, lines 39-63 and column 17, lines 47-58 to teach titration parameters as treatment parameters where treatment parameters is a placeholder for factors/parameters. These citations read:

Column 2, lines 39-63:
“Systems and methods are provided for delivering neurostimulation therapies to patients for treating chronic heart failure. A titration process is used to gradually increase the stimulation intensity to a desired therapeutic level. This titration process can minimize the amount of time required to complete titration so as to begin delivery of the stimulation at therapeutically desirable levels. In accordance with embodiments of the present invention, a method of operating an implantable medical device (IMD) comprising a neurostimulator coupled to an electrode assembly is provided. The neurostimulator has a stimulation parameter set comprising an output current, a frequency, a pulse width, and a duty cycle. The method comprises: at an initial titration session, activating the IMD to generate a stimulation signal having an initial stimulation parameter set, said initial parameter set comprising an initial output current, an initial frequency, an initial pulse width, and an initial duty cycle; and performing a titration process. The titration process comprises: increasing the output current of the stimulation signal until the stimulation signal comprises a target output current, the patient exceeds a side effect tolerance zone boundary, or adequate adaptation is achieved; and after the stimulation signal comprises the target output current, increasing one or more of the frequency, pulse width, and duty cycle.”

Column 17, lines 47-58:
“The output current may be increased in any desired increment, but small increments, e.g., 0.1 mA or 0.25 mA, may be desirable so as to enable more precise adjustments. In some cases, the output current increments may be determined by the neurostimulator' s maximum control capability. During the initial titration sessions, it is likely that the patient's side effect tolerance zone boundary will be reached well before the output current reaches the target level or adequate adaptation is achieved. At decision step 1003, if the target output current has not been achieved but the maximum tolerable side effects have been exceeded, the process proceeds to step 1004.”

As explained in the citations, a titration of neurostimulation is a type of treatment. Thus, Examiner can substitute the placeholder of treatment from the limitation that was taught using the Lai reference for the placeholder of treatment from the limitation that was taught using the Libbus 153 reference because it is a mere substitution of elements that describe a type of treatment. Further, as explained in the citations, titration parameters (such as the output current of the titration/treatment) are factors/parameters that are related to treatment (or treatment parameters). Thus, Examiner can also substitute treatment parameters (titration parameters) of the Libbus 153 reference for treatment parameters (the other relevant factors) as taught by the Lai reference because both treatment parameters are factors/parameters that are related to the treatment.
Lastly, Applicant does not agree with the above-recited, substitution of elements in light of Examiner’s rationale/motivation to combine the Libbus 153 reference with the Lai reference. Examiner stated “Lai et al. already received information from devices treating a patient and one of ordinary skill of the art would be able to simply replace one or multiple of those devices taught in Libbus 153 and obtain predictable results.” However, the Libbus 153 reference also taught an implantable neurostimulator limitation. Examiner used the above-explanation to summarize why one would combine the Lai and Libbus 153 references by explaining with an example that the devices used for treatment in the Lai reference could be substituted for the titration deices of Libbus 153 because it’s a mere substitution of treatment devices. In a more generalized sense, as further explained in paragraph 10 above, similar elements may be substituted for each other and obtain predictable results of both utilizing a treatment and relevant treatment factors.
Applicant makes similar arguments for claim 1-18 and 20. These arguments are also addressed using the above explanation.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 9-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0081338 to Lai et al. in view of U.S. Patent No. 9,533,153 to Libbus et al. (hereafter referred to as Libbus 153).
As per claim 1, Lai et al. teaches a method of managing a plurality of patients using a management device, comprising:
--receiving, via a processor, patient information for the plurality of patients; (see: paragraph [0062] where patient information from a plurality of patients may be received at 311. Also see: FIGS. 6 and 7 where this is happening for a plurality of patients)
--determining, via the processor, a patient status of each patient based on the patient information, wherein the patient status for a given patient is based on a progression of the treatment and includes the treatment parameters for the given patient; (see: paragraphs [0068] and [0078] where real-time data may indicate that a patient should be checked on more frequently. A list of patients and the order of visitation may be updated based real-time patient conditions (patient conditions are indicative of progression of treatments for those patients) and/or other input parameters. The list may further include visual indicators indicating other current health metrics associated with the patient (treatment parameters))
--determining, via the processor, a priority of each patient based on the patient status; (see: FIG. 6 and paragraphs [0068] and [0078] where a patient list of a sorted order may be shown)
--generating, via the processor, a user interface visually indicating the priority of each patient; (see: FIG. 6 and paragraph [0078] where a queue of patients to be visited may be shown when the practitioner logs in. The queue may be updated based on the status of the patients. The order of the patients visually indicates priority)
--determining, via the processor, an updated status of each patient based on updated patient information and updated treatment parameters for the patient; (see: paragraphs [0068] and [0078] where real-time data may indicate that a patient should be checked on more frequently. A list of patients and the order of visitation may be updated based real-time patient conditions (patient conditions are indicative of progression of treatments for those patients) and/or other input parameters. The list may further include visual indicators indicating other current health metrics associated with the patient (treatment parameters). Updated statuses and information happen in real-time as new patient information is received)
--determining, via the processor, an updated priority of each patient based on the updated patient status; (see: FIG. 6 and paragraphs [0068] and [0078] where a patient list of a sorted order may be shown) and
--generating, via the processor, an updated user interface visually indicating the updated priority of each patient (see: paragraph [0078] where a queue of patients to be visited may be shown when the practitioner logs in. The queue may be updated based on the status of the patients).
Lai et al. teaches a patient monitoring system and method. The difference between Lai et al. and the claimed invention is that while Lai et al. does disclose monitoring patients by using received patient data and constantly organizing these patients based on their statuses, it does not explicitly teach that the received data, performed treatments, and treatment parameters with respect to the treatments are with 
1) --wherein each of the plurality of patients is implanted with an implantable neurostimulator configured to deliver neurostimulation comprising a plurality of stimulation parameters to the patient, and wherein each of the patients is undergoing titration of the neurostimulation, the titration for a given patient comprising incrementally increasing, based on titration parameters, at least one of the plurality of stimulation parameters until the neurostimulation for the given patient reaches a final set of stimulation parameters, the titration parameters defining at least increment values for incrementally increasing the at least one of the plurality of stimulation parameters;
2) --titration of the neurostimulation as the treatment; and
3) --titration parameters as treatment parameters.

Libbus 153 teaches:
1) --wherein each of the plurality of patients is implanted with an implantable neurostimulator configured to deliver neurostimulation comprising a plurality of stimulation parameters to the patient, (see: column 2, lines 39-63 where there each of the patients here area implanted with neurostimulators that are configured to deliver stimulation comprising a plurality of stimulation parameters (stimulation parameter set)) and wherein each of the patients is undergoing titration of the neurostimulation, (see: column 2, lines 39-63 where each patient is undergoing titration of neurostimulation) the titration for a given patient comprising incrementally increasing, based on titration parameters, at least one of the plurality of stimulation (see: column 2, lines 39-63 where output current (stimulation parameter) is being increase until a target output current (final set of stimulation parameters) is met during this titration process. The titration parameters here are parameters that dictate the increase of stimulation intensity throughout the titration process) the titration parameters defining at least increment values for incrementally increasing the at least one of the plurality of stimulation parameters; (see: column 2, lines 39-63 where the titration parameters here are parameters that dictate the increase of stimulation intensity throughout the titration process. Also see: column 17, lines 47-58 where this titration process requires incrementing the stimulation parameter of output current in small increments such as 0.1 mA or 0.25 mA)
2) --titration of the neurostimulation as the treatment; (see: column 2, lines 39-63 where each patient is undergoing titration of neurostimulation) and
3) --titration parameters as treatment parameters (see: column 2, lines 39-63 where the titration parameters here are parameters that dictate the increase of stimulation intensity throughout the titration process. Also see: column 17, lines 47-58 where this titration process requires incrementing the stimulation parameter of output current in small increments such as 0.1 mA or 0.25 mA).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) wherein each of the plurality of patients is implanted with an implantable neurostimulator configured to deliver neurostimulation comprising a plurality of stimulation parameters to the patient, and 2) titration of the neurostimulation as the treatment, and substitute the 3) titration parameters as treatment parameters as taught by Libbus 153 for the devices 311 of FIG. 3 used to monitoring and treat a patient as disclosed by Lai et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Lai et al. already receives information from devices treating a patient and one of ordinary skill in the art would be able to simply replace one or multiple of those devices for the device taught in Libbus 153 and obtain predictable results. Further, treatment and treatment parameters may be substituted to obtain predictable results of both utilizing a treatment and relevant treatment factors. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).
	
As per claim 2, Lai et al. and Libbus 153 in combination teach the method of claim 1, see discussion of claim 1. Lai et al. further teaches wherein the user interface includes a graphical representation of the priority of each patient (see: FIGS. 6 and 7 where the representation of the priority is the list that is visually available).

As per claim 3, Lai et al. and Libbus 153 in combination teach the method of claim 1, see discussion of claim 1. Lai et al. further teaches wherein the priority indicates a likelihood of the patient needing attention from a physician (see: paragraphs [0068] and [0078] where the ordered list is ordered in terms of who the practitioner visits. Thus, the prioritized list indicates who most likely needs attention first).

As per claim 9, Lai et al. teaches a management device for managing a plurality of patients, the device comprising:
--circuitry (see: paragraphs [0046] and [0047] where there is a computer) configured to:
--receive patient information for the plurality of patients; (see: paragraph [0062] where patient information from a plurality of patients may be received at 311. Also see: FIGS. 6 and 7 where this is happening for a plurality of patients)
--determine a patient status of each patient based on the patient information, wherein the patient status for a given patient is based on a progression of the treatment and includes the treatment parameters for the given patient; (see: paragraphs [0068] and [0078] where real-time data may indicate that a patient should be checked on more frequently. A list of patients and the order of visitation may be updated based real-time patient conditions (patient conditions are indicative of progression of treatments for those patients) and/or other input parameters. The list may further include visual indicators indicating other current health metrics associated with the patient (treatment parameters))
--determine a priority of each patient based on the patient status; (see: FIG. 6 and paragraphs [0068] and [0078] where a patient list of a sorted order may be shown)
--generate a user interface visually indicating the priority of each patient; (see: FIG. 6 and paragraph [0078] where a queue of patients to be visited may be shown when the practitioner logs in. The queue may be updated based on the status of the patients. The order of the patients visually indicates priority)
--determine an updated status of each patient based on updated patient information and updated treatment parameters for the patient; (see: paragraphs [0068] and [0078] where real-time data may indicate that a patient should be checked on more frequently. A list of patients and the order of visitation may be updated based real-time patient conditions (patient conditions are indicative of progression of treatments for those patients) and/or other input parameters. The list may further include visual indicators indicating other current health metrics associated with the patient (treatment parameters). Updated statuses and information happen in real-time as new patient information is received)
--determine an updated priority of each patient based on the updated patient status; (see: FIG. 6 and paragraphs [0068] and [0078] where a patient list of a sorted order may be shown) and
--generate an updated user interface visually indicating the updated priority of each patient (see: paragraph [0078] where a queue of patients to be visited may be shown when the practitioner logs in. The queue may be updated based on the status of the patients).
Lai et al. teaches a patient monitoring system and method. The difference between Lai et al. and the claimed invention is that while Lai et al. does disclose monitoring patients by using received patient data and constantly organizing these patients based on their statuses, it does not explicitly teach that the received data, performed treatments, and treatment parameters with respect to the treatments are with respect to titration of neurostimulation via an implantable neurostimulator. Accordingly, Lai et al. may not further, specifically teach:
1) --wherein each of the plurality of patients is implanted with an implantable neurostimulator configured to deliver neurostimulation comprising a plurality of stimulation parameters to the patient, and wherein each of the patients is undergoing titration of the neurostimulation, the titration for a given patient comprising incrementally increasing, based on titration parameters, at least one of the plurality of stimulation parameters until the neurostimulation for the given patient reaches a final set of stimulation parameters, the titration parameters defining at least increment values for incrementally increasing the at least one of the plurality of stimulation parameters;
2) --titration of the neurostimulation as the treatment; and
3) --titration parameters as treatment parameters.

Libbus 153 teaches:
1) --wherein each of the plurality of patients is implanted with an implantable neurostimulator configured to deliver neurostimulation comprising a plurality of stimulation parameters to the patient, (see: column 2, lines 39-63 where there each of the patients here area implanted with neurostimulators that are configured to deliver stimulation comprising a plurality of stimulation parameters (stimulation parameter set)) and wherein each of the patients is undergoing titration of the neurostimulation, (see: column 2, lines 39-63 where each patient is undergoing titration of neurostimulation) the titration for a given patient comprising incrementally increasing, based on titration parameters, at least one of the plurality of stimulation parameters until the neurostimulation for the given patient reaches a final set of stimulation parameters, (see: column 2, lines 39-63 where output current (stimulation parameter) is being increase until a target output current (final set of stimulation parameters) is met during this titration process. The titration parameters here are parameters that dictate the increase of stimulation intensity throughout the titration process) the titration parameters defining at least increment values for incrementally increasing the at least one of the plurality of stimulation parameters; (see: column 2, lines 39-63 where the titration parameters here are parameters that dictate the increase of stimulation intensity throughout the titration process. Also see: column 17, lines 47-58 where this titration process requires incrementing the stimulation parameter of output current in small increments such as 0.1 mA or 0.25 mA)
2) --titration of the neurostimulation as the treatment; (see: column 2, lines 39-63 where each patient is undergoing titration of neurostimulation) and
3) --titration parameters as treatment parameters (see: column 2, lines 39-63 where the titration parameters here are parameters that dictate the increase of stimulation intensity throughout the titration process. Also see: column 17, lines 47-58 where this titration process requires incrementing the stimulation parameter of output current in small increments such as 0.1 mA or 0.25 mA).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) wherein each of the plurality of patients is implanted with an implantable neurostimulator configured to deliver neurostimulation comprising a plurality of stimulation parameters to the patient, and wherein each of the patients is undergoing titration of the neurostimulation, the titration for a given patient comprising incrementally increasing, based on titration parameters, at least one of the plurality of stimulation parameters until the neurostimulation for the given patient reaches a final set of stimulation parameters, the titration parameters defining at least increment values for incrementally increasing the at least one of the plurality of stimulation parameter, substitute the 2) titration of the neurostimulation as the treatment, and substitute the 3) titration parameters as treatment parameters as taught by Libbus 153 for the devices 311 of FIG. 3 used to monitoring and treat a patient as disclosed by Lai et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Lai et al. already receives information from devices treating a patient and one of ordinary skill in the art would be able to simply replace one or multiple of those devices for the device taught in Libbus 153 and obtain predictable results. Further, treatment and treatment parameters may be substituted to obtain predictable results of 

As per claim 10, Lai et al. and Libbus 153 in combination teach the device of claim 9, see discussion of claim 9. Libbus 153 further teaches wherein the patient information is received via remote communication with at least one of a programming device, an implantable medical device, or a home management device (see: paragraphs [0046] where patient information is being received via remote communication with at least neurostimulator (implantable medical device)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 9, and incorporated herein.

As per claim 11, Lai et al. and Libbus 153 in combination teach the device of claim 9, see discussion of claim 9. Lai et al. further teaches wherein the priority indicates a likelihood of the patient needing attention from a physician (see: paragraphs [0068] and [0078] where the ordered list is ordered in terms of who the practitioner visits. Thus, the prioritized list indicates who most likely needs attention first).

As per claim 14, Lai et al. and Libbus 153 in combination teach the device of claim 9, see discussion of claim 9. Lai et al. further teaches wherein the user interface includes a graphical representation of the priority of each patient (see: FIGS. 6 and 7 where the representation of the priority is the list that is visually available).

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0081338 to Lai et al. in view of U.S. Patent No. 9,533,153 to Libbus et al. (hereafter referred to as Libbus 153) as applied to claims 1 and 9, further in view of U.S. 2017/0007126 to Shahar.
As per claim 4, Lai et al. and Libbus 153 in combination teach the method of claim 1, see discussion of claim 1. The combination may not further, specifically teach wherein the priority for a given patient is a weighted combination of the patient status for the given patient and side effects of the patient.

Shahar teaches:
--wherein the priority for a given patient is a weighted combination of the patient status for the given patient and side effects of the patient (see: paragraph [0142] where a patient is being ranked and prioritized based on at least a group of symptoms (side effects) and physical condition (patient status). Also see: paragraph [0144]. Prioritizing by multiple aspects indicates a weighted combination).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the priority for a given patient is a weighted combination of the patient status for the given patient and side effects of the patient as taught by Shahar in the method as taught by Lai et al. and Libbus 153 in combination with the motivation(s) (see: paragraph [0144] of Shahar).

As per claim 12, Lai et al. and Libbus 153 in combination teach the device of claim 9, see discussion of claim 9. The combination may not further, specifically teach wherein the priority for a given patient is a weighted combination of the patient status for the given patient and side effects of the patient.

Shahar teaches:
--wherein the priority for a given patient is a weighted combination of the patient status for the given patient and side effects of the patient (see: paragraph [0142] where a patient is being ranked and prioritized based on at least a group of symptoms (side effects) and physical condition (patient status). Also see: paragraph [0144]. Prioritizing by multiple aspects indicates a weighted combination).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the priority for a given patient is a weighted combination of the patient status for the given patient and side effects of the patient as taught by Shahar in the device as taught by Lai et al. and Libbus 153 in combination with the motivation(s) of improving the quality of care by assessing and improving a broader range of aspects of care (see: paragraph [0144] of Shahar).

Claims 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0081338 to Lai et al. in view of U.S. Patent No. 9,533,153 to Libbus et al. (hereafter referred to as Libbus 153) further in view of U.S. 2017/0007126 to Shahar as applied to claim 4, further in view of U.S. 2013/0158617 to Libbus et al. (hereafter referred to as Libbus 617).
As per claim 5, Lai et al., Libbus 153, and Shahar in combination teach the method of claim 4, see discussion of claim 4. The combination may not further, specifically teach wherein the side effects are individually weighted.

Libbus 617 teaches:
--wherein the side effects are individually weighted (see: paragraph [0067] where these quantified physiological effects can be combined in any manner to express the relative level of extent of potential side effects 74, including weighting particular effects more heavily than others or applying statistical or numeric functions based directly on or derived from observed physiological changes. The physiological side effects here can be individually weighted).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the priority is a weighted combination of the patient status and side effects of the patient as taught by Libbus 617 in the method as taught by Lai et al., Libbus 153, and Shahar in combination with the motivation(s) of being an approach to therapeutically treat chronic cardiac dysfunction to restore autonomic balance (see: paragraph [0018] of Libbus 617).

As per claim 7, Lai et al., Libbus 153, and Shahar in combination teach the method of claim 1, see discussion of claim 1. The combination may not specifically, further teach updating, via the processor of the management device, a titration hold associated with the titration parameters for a selected patient.

Libbus 617 teaches:
--updating, via the processor of the management device, a titration hold associated with the titration parameters for a selected patient (see: paragraph [0051] where the heart rate sensor 31 provides the sensed heart rate to the control and logic circuitry as sensory inputs, which serve as sensory-based therapy triggers to autonomously titrate VNS delivery whenever bounds on the heart rate are exceeded or to enable titration to progressively occur in a self-paced, self-monitored fashion. The logic and control circuitry can then determine whether the stimulation needs to be adjusted or inhibited, as well as storing the sensed heart rate as data in the recordable memory 29. Also see: paragraph [0046]. A titration hold (titration profile including its parameters) is being updated (adjusted or inhibited) here when titration progressively occurs in a self-paced, self-monitored fashion).
One of ordinary skill at the time of the invention was filed would have found it obvious to update, via the processor of the management device, a titration hold associated with the titration parameters for a selected patient as taught by Libbus 617 in the method as taught by Lai et al., Libbus 153, and Shahar in combination with the (see: paragraph [0018] of Libbus 617).

As per claim 8, Lai et al., Libbus 153, Shahar, and Libbus 617 in combination teach the method of claim 7, see discussion of claim 7. Libbus 617 further teaches further comprising transmitting, via the processor of the management device, the titration hold to an implantable medical device of the selected patient (see: paragraph [0020] where one embodiment provides a vagus nerve neurostimulator for treating chronic cardiac dysfunction with bounded titration. An implantable neurostimulator includes a pulse generator configured to drive electrical therapeutic stimulation tuned to restore autonomic balance through electrical pulses continuously and periodically delivered in both afferent and efferent directions of the cervical vagus nerve through a pair of helical electrodes via an electrically coupled nerve stimulation therapy lead. The implantable neurostimulator also includes a leadless heart rate sensor configured to alter the electrical therapeutic stimulation in response to the sensed heart rate falling outside of a stored predetermined range. Also see: paragraph [0051] where the heart rate sensor 31 provides the sensed heart rate to the control and logic circuitry as sensory inputs, which serve as sensory-based therapy triggers to autonomously titrate VNS delivery whenever bounds on the heart rate are exceeded or to enable titration to progressively occur in a self-paced, self-monitored fashion. The logic and control circuitry can then determine whether the stimulation needs to be adjusted or inhibited, as well as storing the sensed heart rate as data in the recordable memory 29. Also see: paragraph [0046]. The titration hold (titration profile including its parameters) is being transmitted to the implantable neurostimulator of the patient so that it can adjust or inhibit the stimulation).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 7, and incorporated herein.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0081338 to Lai et al. in view of U.S. Patent No. 9,533,153 to Libbus et al. (hereafter referred to as Libbus 153) further in view of U.S. 2017/0007126 to Shahar as applied to claims 4 and 12, and further in view of U.S. Patent No. 8,768,718 to Cazares et al.
As per claim 6, Lai et al., Libbus 153, and Shahar in combination teach the method of claim 4, see discussion of claim 4. Shahar further teaches weighted combination as a combined score (see: paragraph [0142] where there is a combination of elements that may be used to rank/prioritize patients).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 4, and incorporated herein.
Lai et al., Libbus 153, and Shahar in combination may not specifically, further teach wherein the patient priority is determined by comparing the combined score to a plurality of thresholds.

Cazares et al. teaches:
combined score to a plurality of thresholds (see: column 2, lines 61-64 where a patient index is being compared to one or more threshold values to categorize the patient into a risk level. Priority here (risk level) is being determined by a combined score (index)).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the patient priority is determined by comparing the combined score to a plurality of thresholds as taught by Cazares et al. in the method as taught by Lai et al., Libbus 153, and Shahar in combination with the motivation(s) of avoiding improper classifications (see: column 11, lines 15-16 of Cazares et al.).

As per claim 13, Lai et al., Libbus 153, and Shahar in combination teach the device of claim 12, see discussion of claim 12. Shahar further teaches weighted combination as a combined score (see: paragraph [0142] where there is a combination of elements that may be used to rank/prioritize patients).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 4, and incorporated herein.
Lai et al., Libbus 153, and Shahar in combination may not specifically, further teach wherein the patient priority is determined by comparing the combined score to a plurality of thresholds.

Cazares et al. teaches:
--wherein the patient priority is determined by comparing the combined score to a plurality of thresholds (see: column 2, lines 61-64 where a patient index is being compared to one or more threshold values to categorize the patient into a risk level. Priority here (risk level) is being determined by a combined score (index)).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the patient priority is determined by comparing the combined score to a plurality of thresholds as taught by Cazares et al. in the device as taught by Lai et al., Libbus 153, and Shahar in combination with the motivation(s) of avoiding improper classifications (see: column 11, lines 15-16 of Cazares et al.).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0081338 to Lai et al. in view of U.S. Patent No. 9,533,153 to Libbus et al. (hereafter referred to as Libbus 153) as applied to claim 9, further in view of U.S. 2013/0158617 to Libbus et al. (hereafter referred to as Libbus 617).
As per claim 15, Lai et al. and Libbus 153 in combination teach the device of claim 9, see discussion of claim 9. The combination may not specifically, further teach wherein the circuitry is further configured to update a titration hold associated with the titration parameters for a selected patient.

Libbus 617 teaches:
--the circuitry is further configured to update a titration hold associated with the titration parameters for a selected patient (see: paragraph [0051] where the heart rate sensor 31 provides the sensed heart rate to the control and logic circuitry as sensory inputs, which serve as sensory-based therapy triggers to autonomously titrate VNS delivery whenever bounds on the heart rate are exceeded or to enable titration to progressively occur in a self-paced, self-monitored fashion. The logic and control circuitry can then determine whether the stimulation needs to be adjusted or inhibited, as well as storing the sensed heart rate as data in the recordable memory 29. Also see: paragraph [0046]. The limitation “configured to update a titration hold associated with the titration parameters for a selected patient” implies that is merely is capable of doing it, thus the invention does not have to be updating it. A titration hold (titration profile including its parameters) is being updated (adjusted or inhibited) here when titration progressively occurs in a self-paced, self-monitored fashion).
One of ordinary skill at the time of the invention was filed would have found it obvious to have where the circuitry is further configured to update a titration hold associated with the titration parameters for a selected patient as taught by Libbus 617 in the device as taught by Lai et al. and Libbus 153 in combination with the motivation(s) of being an approach to therapeutically treat chronic cardiac dysfunction to restore autonomic balance (see: paragraph [0018] of Libbus 617).

As per claim 16, Lai et al., Libbus 153, and Libbus 617 in combination teach the device of claim 15, see discussion of claim 15. Libbus 617 further teaches wherein the circuitry is further configured to transmit the titration hold to an implantable medical device of the selected patient (see: paragraph [0020] where one embodiment provides a vagus nerve neurostimulator for treating chronic cardiac dysfunction with bounded titration. An implantable neurostimulator includes a pulse generator configured to drive electrical therapeutic stimulation tuned to restore autonomic balance through electrical pulses continuously and periodically delivered in both afferent and efferent directions of the cervical vagus nerve through a pair of helical electrodes via an electrically coupled nerve stimulation therapy lead. The implantable neurostimulator also includes a leadless heart rate sensor configured to alter the electrical therapeutic stimulation in response to the sensed heart rate falling outside of a stored predetermined range. Also see: paragraph [0051] where the heart rate sensor 31 provides the sensed heart rate to the control and logic circuitry as sensory inputs, which serve as sensory-based therapy triggers to autonomously titrate VNS delivery whenever bounds on the heart rate are exceeded or to enable titration to progressively occur in a self-paced, self-monitored fashion. The logic and control circuitry can then determine whether the stimulation needs to be adjusted or inhibited, as well as storing the sensed heart rate as data in the recordable memory 29. Also see: paragraph [0046]. The circuitry merely has to be “configured to transmit the titration hold to an implantable medical device of the selected patient” The titration hold (titration profile including its parameters) is being transmitted to the implantable neurostimulator of the patient so that it can adjust or inhibit the stimulation).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 15, and incorporated herein.

Claims 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0081338 to Lai et al. in view of U.S. Patent No. 9,533,153 to Libbus et al. (hereafter referred to as Libbus 153) further in view of U.S. 2013/0158617 to Libbus .
As per claim 17, Lai et al. teaches a non-transitory computer-readable medium comprising instructions executable by a processor to:
--receive patient information for a plurality of patients; (see: paragraph [0062] where patient information from a plurality of patients may be received at 311. Also see: FIGS. 6 and 7 where this is happening for a plurality of patients)
--determine a status of each patient based on the patient information, wherein the patient status for a given patient is based on a progression of the treatment based on the treatment parameters for the given patient; (see: paragraphs [0068] and [0078] where real-time data may indicate that a patient should be checked on more frequently. A list of patients and the order of visitation may be updated based real-time patient conditions (patient conditions are indicative of progression of treatments for those patients) and/or other input parameters. The list may further include visual indicators indicating other current health metrics associated with the patient (treatment parameters))
--determine a priority of each patient based on the patient status; (see: FIG. 6 and paragraphs [0068] and [0078] where a patient list of a sorted order may be shown)
--generate a user interface visually indicating the priority of each patient (see: FIG. 6 and paragraph [0078] where a queue of patients to be visited may be shown when the practitioner logs in. The queue may be updated based on the status of the patients. The order of the patients visually indicates priority).

1) --wherein each of the plurality of patients is implanted with an implantable neurostimulator configured to deliver neurostimulation comprising a plurality of stimulation parameters to the patient, and wherein each of the patients is undergoing titration of the neurostimulation, the titration for a given patient comprising incrementally increasing, based on titration parameters, at least one of the plurality of stimulation parameters until the neurostimulation for the given patient reaches a final set of stimulation parameters, the titration parameters defining at least increment values for incrementally increasing the at least one of the plurality of stimulation parameters;
2) --titration of the neurostimulation as the treatment;
3) --titration parameters as treatment parameters;
4) --wherein the patient status for a given patient includes the at least one of the plurality of stimulation parameters;
5) --update, based on input received via the user interface, a titration hold associated with the titration parameters for a selected patient; and
6) --transmit the update of the titration hold to the implanted neurostimulator of the selected patient.

Libbus 153 teaches:
1) --wherein each of the plurality of patients is implanted with an implantable neurostimulator configured to deliver neurostimulation comprising a plurality of stimulation parameters to the patient, (see: column 2, lines 39-63 where there each of the patients here area implanted with neurostimulators that are configured to deliver stimulation comprising a plurality of stimulation parameters (stimulation parameter set)) and wherein each of the patients is undergoing titration of the neurostimulation, (see: column 2, lines 39-63 where each patient is undergoing titration of neurostimulation) the titration for a given patient comprising incrementally increasing, based on titration parameters, at least one of the plurality of stimulation parameters until the neurostimulation for the given patient reaches a final set of stimulation parameters, (see: column 2, lines 39-63 where output current (stimulation parameter) is being increase until a target output current (final set of stimulation parameters) is met during this titration process. The titration parameters here are parameters that dictate the increase of stimulation intensity throughout the titration process) the titration parameters defining at least increment values for incrementally increasing the at least one of the plurality of stimulation parameters; (see: column 2, lines 39-63 where the titration parameters here are parameters that dictate the increase of stimulation intensity throughout the titration process. Also see: column 17, lines 47-58 where this titration process requires incrementing the stimulation parameter of output current in small increments such as 0.1 mA or 0.25 mA)
2) --titration of the neurostimulation as the treatment; (see: column 2, lines 39-63 where each patient is undergoing titration of neurostimulation) and
3) --titration parameters as treatment parameters; (see: column 2, lines 39-63 where the titration parameters here are parameters that dictate the increase of stimulation intensity throughout the titration process. Also see: column 17, lines 47-58 where this titration process requires incrementing the stimulation parameter of output current in small increments such as 0.1 mA or 0.25 mA) and
5) --update, based on input received via the user interface, a titration hold associated with the titration parameters for a selected patient (see: column 9, lines 6-56 where the computer 41 may receive input signals from patient sensors. The computer may monitor, record, and/or respond to the physiological signals in order to effectuate stimulation delivery in accordance with embodiments of the present invention. The computer 41 may also modify the parameters of the neurostimulator 12 via a wand 42. The computer here is receiving input via healthcare provider on the computer 41 to modify the titration parameters for a neurostimulator).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) wherein each of the plurality of patients is implanted with an implantable neurostimulator configured to deliver neurostimulation comprising a plurality of stimulation parameters to the patient, and wherein each of the patients is undergoing titration of the neurostimulation, the titration for a given patient comprising incrementally increasing, based on titration parameters, at least one of the plurality of stimulation parameters until the neurostimulation for the 2) titration of the neurostimulation as the treatment, substitute the 3) titration parameters as treatment parameters, and 5) update, based on input received via the user interface, a titration hold associated with the titration parameters for a selected patient as taught by Libbus 153 for the devices 311 of FIG. 3 used to monitoring and treat a patient as disclosed by Lai et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Lai et al. already receives information from devices treating a patient and one of ordinary skill in the art would be able to simply replace one or multiple of those devices for the device taught in Libbus 153 and obtain predictable results. Further, treatment and treatment parameters may be substituted to obtain predictable results of both utilizing a treatment and relevant treatment factors. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Libbus 716 teaches:
6) --transmit the update of the titration hold to the implanted neurostimulator of the selected patient (see: paragraphs [0057] - [0059] and FIGS. 1-3 where there is a neurostimulator that can have updated parameter information transmitted to it from the user interface 41 using wand 42).
One of ordinary skill at the time of the invention was filed would have found it obvious to 6) transmit the update of the titration hold to the implanted neurostimulator of (see: paragraph [0018] of Libbus 617).

Caparso et al. teaches:
4) --wherein the patient status for a given patient includes the at least one of the plurality of stimulation parameters (see: Abstract where there is a collection of the patient status and the stimulation parameter. The patient status here incudes the at least one of the plurality of stimulation parameters).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 4) wherein the patient status for a given patient includes the at least one of the plurality of stimulation parameters as taught by Caparso et al. in the computer readable medium as taught by Lai et al., Libbus 153, and Libbus 617 in combination with the motivation(s) of tracking the current stimulation parameter(s) that correlate to the patient’s current bodily response in case appropriate adjustments need to be made (see: paragraph [0003] of Caparso et al. where there is related subject matter).

As per claim 18, Lai et al., Libbus 153, Libbus 617, and Caparso et al. in combination teach the non-transitory computer readable medium of claim 17, see discussion of claim 17. Lai et al. further teaches wherein the priority indicates a likelihood of the patient needing attention from a physician (see: paragraphs [0068] and [0078] where the ordered list is ordered in terms of who the practitioner visits. Thus, the prioritized list indicates who most likely needs attention first).

As per claim 20, Lai et al., Libbus 153, Libbus 617, and Caparso et al. in combination teach the non-transitory computer readable medium of claim 17, see discussion of claim 17. Lai et al. further teaches further comprising instructions executable by a processor to generate display data configured to display a graphical representation of the priority of each patient (see: FIGS. 6 and 7 where the representation of the priority is the list that is visually available).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873.  The examiner can normally be reached on M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Rachel L. Porter/Primary Examiner, Art Unit 3626